In a foreclosure action the defendant moved for an order fixing the amount of interest which was due to the plaintiff and dismissing the action upon payment of the interest and taxes due; to vacate an order appointing a receiver, and to direct the receiver to account. The motion was granted to the extent of fixing the interest at six per cent per annum and in all other respects was denied, without prejudice to renewal upon curing all defaults as provided in section 1077-e of the Civil Practice Act. Prom this order Korsil Realty, Inc., appeals. Order reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. A new order will be made fixing the amount of the interest due to the plaintiff computed at the rate of four and one-half per cent, and, upon the payment of such interest and any tax arrears and payment of the costs in the foreclosure action up to the date of the motion herein, the action will be dismissed, the Us pendens cancelled, the order appointing the receiver vacated, and the receiver directed to file and settle his accounts. The appellant is entitled to the protection of section 1077-ce of the Civil Practice Act. (Mortgage Commission of State of New York v. Fay, *915255 App. Div. 622; affd., without opinion, 281 N. Y. 61; Elltan Realty Co., Inc., v. Irving Trust Co., 252 App. Div. 882; Vetter v. Rigney, 242 id. 700.) Appeal from order denying motion for reargument dismissed, without costs. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur. Settle order on notice.